DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 23, 2022 has been received and entered.
3.	Claims 1-23 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group I, claims 1-9, in the reply filed on June 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-9 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims recite an antler with a marrow core infused with a lipid composition.  The lipid can be an animal oil, marine oil, coconut oil, fish oil or a fatty acid ester.  The lipid composition can also comprise a cannabinoid and/or a nutraceutical ingredient and/or a flavoring ingredient.  Antler, the claimed lipids, cannabinoids, flavorings, and nutraceuticals are all naturally occurring products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, there is no indication that soaking the antler with the specified oils and cannabinoids changes the structure, function, or other properties of the ingredients in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each ingredient is the ingredient itself.  Mixing the naturally occurring ingredients together does not amount to significantly more than a combination of judicial exception because soaking an antler with additional ingredients is well-understood, routine, and conventional in the field (see “Choosing the Right Chew for Your Dog” https://www.allthebestpetcare.com/pet-nutrition/choose-right-dog-chew/ “Best options for aggressive chewers” section).  In addition, there is nothing to show that mixing the ingredients together produces any sort of marked distinction.  Each ingredient maintains its natural characteristics and is merely present in the composition.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of an animal chew.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of the ingredients to produce the infused antler composition.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, soaking the antler to produce the mixture does not amount to significantly more than a combination of judicial exception because soaking an antler is well-understood, routine, and conventional in the field (see “Choosing the Right Chew for Your Dog”  https://www.allthebestpetcare.com/pet-nutrition/choose-right-dog-chew/ “Best options for aggressive chewers” section).  
In addition, applicant’s intended use of using the composition as an animal chew is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Choosing the Right Chew for Your Dog” (https://www.allthebestpetcare.com/pet-nutrition/choose-right-dog-chew/ - copyright 2019).
This reference teaches using split elk antlers as dog chews.  The reference teaches that the split antler allows access to the marrow.  The reference also teaches soaking the antler in chicken broth or applying coconut oil to the antler (see “Best options for aggressive chewers” section).  Applicant’s specification states that the infusion of the marrow occurs when the lipid composition is applied to the marrow (see paragraph 54).  Thus, soaking the antler in chicken broth or applying the coconut oil as taught by the reference would infuse the marrow with the lipids present in the broth or oil.  In addition, the coconut oil and chicken broth are both considered to be “nutraceutical” substances because they are nutritive substances

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Choosing the Right Chew for Your Dog” (https://www.allthebestpetcare.com/pet-nutrition/choose-right-dog-chew/ - copyright 2019) in view of Maniatakos (US 2016/0213027).
The teachings of “Choosing the Right Chew for Your Dog” are discussed above.  While the reference does teach applying a lipid composition such as coconut oil to the antler and antler marrow, the reference does not specifically teach applying a cannabinoid to the antler.  However, the reference does teach soaking the antler in a substance which renews the flavor and appeal of the antler (see “Best options for aggressive chewers” section).
Maniatakos teaches a composition for improving the flavor of pet foods which comprises lipids such as fish oil and cannabidiol and a flavorant (see paragraph 13 and claims 1, 7, 8, and 12).  Thus, it was known in the art prior to the invention to improve the flavor of antler chews by soaking the antlers in a flavoring substance.  In addition, it was also known that a composition comprising fish oil, cannabidiol, and flavors where used to improve the flavor of pet foods.  Thus, the artisan of ordinary skill would have reasonably expected that the composition of Maniatakos could be used to soak antler chews as taught by the “Choosing the Right Chew for Your Dog” article in order to improve the flavor of the antler chew.  This soaking of the antler would infuse the antler which the lipid as defined by applicant in the specification at paragraph 34.  Therefore, applicant’s claimed invention is considered to be an obvious modification of what was known in the art at the time of the invention.

10.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha (US 2016/0316787) in view of Maniatakos (US 2016/0213027).
Shreshta teaches an animal chew product made from deer, reindeer, or elk antler which are split to expose the marrow.  The reference teaches that substances which have desirable flavors can be applied to the section with the exposed marrow (see paragraphs 13-20 and 33).  However, the reference does not teach using a lipid composition or a cannabinoid to flavor the antler.
Maniatakos teaches a composition for improving the flavor of pet foods which comprises lipids such as fish oil and cannabidiol and a flavorant (see paragraph 13 and claims 1, 7, 8, and 12).  Thus, it was known in the art prior to the invention to improve the flavor of antler chews by coating the antler in a flavoring substance.  In addition, it was also known that a composition comprising fish oil, cannabidiol, and flavors where used to improve the flavor of pet foods.  Thus, the artisan of ordinary skill would have reasonably expected that the composition of Maniatakos could be used to coat antler chews as taught by Shrestha in order to impart a desirable flavor to the antler chew.  This coating of the antler would infuse the antler which the lipid as defined by applicant in the specification at paragraph 34.  Therefore, applicant’s claimed invention is considered to be an obvious modification of what was known in the art at the time of the invention.

11.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655